DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,712,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas M. Crockatt (Reg# 74,366) on May 11, 2021.
The application has been amended as follows:
Claims 5 and 13 are cancelled.
Claim 1 is amended to read:
An electronic apparatus comprising: 
an interface connected to a modular display apparatus, the modular display apparatus comprising a plurality of display modules; and 
connected to the interface, the processor configured to: 
divide the plurality of display modules into a plurality of groups in a vertical direction, each of the plurality of groups comprising at least two display modules from among the plurality of display modules and the at least two display modules being connected to one another in a daisy-chain manner in the vertical direction;
divide an image signal corresponding to a first channel bandwidth into a plurality of image signals respectively corresponding to a second channel bandwidth and the plurality of groups based on a number of the plurality of groups and each location of the plurality of groups, wherein the second channel bandwidth corresponds to a channel bandwidth of the interface that is smaller than the first channel bandwidth; and 
transmit through the interface, the plurality of image signals to the plurality of groups, wherein each of the display modules located at a bottom among the at least two display modules included in the plurality of groups is connected to the interface, and wherein each of the divided plurality of image signals is transmitted from the each of the display modules located at the bottom among the at least two display modules to other  display modules located in an upper part in the vertical direction.

Claim 9 is amended to read:
A method for controlling an electronic apparatus, the method comprising: 
dividing a plurality of display modules included in a modular display apparatus into a plurality of groups in a vertical direction, each of the plurality of groups comprising at least two display modules from among the plurality of display modules and the at least two display modules being connected to one another in a daisy-chain manner in the vertical direction;
corresponding to a first channel bandwidth into a plurality of image signals respectively corresponding to a second channel bandwidth and the plurality of groups based on a number of the plurality of groups and each location of the plurality of groups, wherein the second channel bandwidth corresponds to a channel bandwidth of an interface of the electronic apparatus that is smaller than the first channel bandwidth; and 
transmitting through [[an ]]the interface, the plurality of image signals to the plurality of groups, wherein each of the display modules located at a bottom among the at least two display modules included in the plurality of groups is connected to the interface, and 
wherein each of the divided plurality of image signals is transmitted from the each of the display modules located at the bottom among the at least two display modules to other display modules located in an upper part in the vertical direction.

Claim 17 is amended to read:
A non-transitory computer readable medium having stored thereon one or more instructions which, when executed by a processor of an electronic apparatus, causes the electronic apparatus to perform operations, the operations comprising: 
dividing a plurality of display modules included in a modular display apparatus into a plurality of groups in a vertical direction, each of the plurality of groups comprising at least two display modules from among the plurality of display modules and the at least two display modules being connected to one another in a daisy-chain manner in the vertical direction;
dividing an image signal corresponding to a first channel bandwidth into a plurality of image signals respectively corresponding to a second channel bandwidth and the plurality of groups based on a number of the plurality of groups and each location of the plurality of groups, wherein the second channel bandwidth corresponds to a channel bandwidth of an interface of the electronic apparatus that is smaller than the first channel bandwidth; and 
transmitting through [[an ]]the interface, the plurality of image signals to the plurality of groups, wherein each of the display modules located at a bottom among the at least two display modules included in the plurality of groups is connected to the interface, and 
wherein each of the divided plurality of image signals is transmitted from the each of the display modules located at the bottom among the at least two display modules to other display modules located in an upper part in the vertical direction.

REASONS FOR ALLOWANCE
Claims 1-4, 6-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments are generally persuasive in light of the most recent response and amendments made after the non-final rejection.  The prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 9 element limitations as amended, or the combination of all claim 17 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of the processor connected to the interface, the processor configured to: divide an image signal corresponding to a first channel bandwidth into a plurality of image signals respectively corresponding to a second channel bandwidth and the plurality of groups based on a number of the plurality of groups and each location of the plurality of groups, wherein the second channel bandwidth corresponds to a channel bandwidth of the interface that is smaller than the first channel bandwidth; and transmit through the interface, the plurality of image signals to the plurality of groups, wherein each of the display modules located at a bottom among the at least two display .  In addition, in regard to claims 9 and 17 the prior art of record at least does not expressly teach concept of dividing an image signal corresponding to a first channel bandwidth into a plurality of image signals respectively corresponding to a second channel bandwidth and the plurality of groups based on a number of the plurality of groups and each location of the plurality of groups, wherein the second channel bandwidth corresponds to a channel bandwidth of an interface of the electronic apparatus that is smaller than the first channel bandwidth; and transmitting through the interface, the plurality of image signals to the plurality of groups, wherein each of the display modules located at a bottom among the at least two display modules included in the plurality of groups is connected to the interface, and wherein each of the divided plurality of image signals is transmitted from the each of the display modules located at the bottom among the at least two display modules to other display modules located in an upper part in the vertical direction.  Therefore, independent claims 1, 9, and 17 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621